DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/10/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/21.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 3/11/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 2016/0342018).
Consider claim 1, Xue discloses (e.g. figures 1A-1B) a display panel manufacturing method, comprising the following steps:
preparing a filter (see figures 1A-1B, a filter is prepared): and
forming a planarization layer on the filter (18, transparent photoresist layer is formed),
wherein the step of preparing a filter comprises a step of forming a transparent filter, wherein the same transparent photoresist material is used in the step of forming a transparent filter and the step of forming a planarization layer on the filter (the same material is used for the planarization layer and the transparent portion; see figures 1C-1E) [0020-0027].
Consider claim 2, Xue discloses a display panel manufacturing method, where the step of preparing a filter and the step of forming a planarization layer on the filter are performed on an array substrate by using a color filter on array technology (masking is considered an “on array technology” wherein the color filter is applied to a substrate of the liquid crystal display panel array) [0022-0025].

Consider claim 4, Xue discloses a display panel manufacturing method, wherein the step of forming a transparent filter comprises: forming a transparent photoresist layer by using the transparent photoresist material (figures 1D-1E) [0025-0027]: and exposing and developing the transparent photoresist layer by using a mask, to obtain the transparent filter (mask 20 is used for exposing and developing the transparent photoresist layer) [0025-0027]. 
Consider claim 7, Xue discloses a display panel manufacturing method, wherein the step of preparing a filter comprises forming a color filter (see figures 1A-1B, color filter portions 14 are formed) [0022-0027]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2016/0342018) in view of Wang et al. (US 2012/0293883).
Consider claim 5, Xue does not explicitly disclose that the step of exposing and developing the transparent photoresist layer by using a mask comprises baking the exposed and developed transparent photoresist layer. Xue and Wang are related as manufacturing methods of filters.  Wang discloses a step of exposing and developing a filter and a main baking step [0047].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Xue, to include the step of baking as taught by Wang, in order to strengthen the filter device. 
Consider claim 6, Xue discloses a display panel manufacturing method, wherein the step of forming a planarization layer on the filter comprises: coating a transparent photoresist laver by using the same material as that of the transparent filter, to form the planarization layer (the same material is used for the planarization layer and the transparent portion; see figures 1C-1E) [0020-0025].  However, Xue does not explicitly disclose baking the transparent photoresist layer.  Xue and Wang are related as manufacturing methods of filters.  Wang discloses a step of exposing and developing a filter and a main baking step [0047].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Xue, to include the step of baking as taught by Wang, in order to strengthen the filter device. 
Consider claim 8, Xue discloses a display panel manufacturing method, wherein the step of forming a color filter comprises: coating a color photoresist layer by using a 
Consider claim 9, the modified Xue reference discloses a display panel manufacturing method, wherein after the step of forming a color filter, a planarization layer is formed on the color filter (see figures 1D-1E, the planarization layer 18, transparent photoresist layer is formed on the color filter portions 14) [0022-0027 of Xue].
Consider claim 10, the modified Xue reference discloses a display panel manufacturing method, wherein the step of forming the planarization layer on the color filter comprises: coating a transparent photoresist layer by using the transparent photoresist material (see figures 1D-1E, the planarization layer 18, transparent photoresist layer is formed on the color filter portions 14) [0022-0027 of Xue].

 Consider claim 11, Xue discloses a display panel manufacturing method, comprising the following steps:
a step of forming a filter, the step of forming a filter comprising:
a step of forming a first color filter,
a step of forming a second color filter,
a step of forming a third color filter (see figures 1B-1C, RBG color resist portions 14 are formed), and
a step of forming a transparent filter, the step of forming a transparent filter comprising:
coating a transparent photoresist layer by using a transparent photoresist material (transparent photoresist layer 18 is coated),
exposing the transparent photoresist layer by using a mask (photoresist layer 18 is exposed using mask 20),
developing the transparent photoresist layer by using a developer, to obtain a transparent filter pattern (the exposed photoresist layer is further developed) [0025], and

coating a transparent photoresist layer by using the transparent photoresist material (after the color filter portions are formed, the transparent photoresist layer 18 is applied) [0022-0027].
However, Xue does not explicitly disclose performing baking to form the transparent filter, and baking the transparent photoresist layer to form the planarization layer.  Xue and Wang are related and manufacturing methods for color filters.  Wang discloses a pre-baking step on the color film and a main baking performed after the formation of the filter device [0036-0040]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Xue, to include the step of baking as taught by Wang, in order to strengthen the filter device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872